Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2007                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  132466(78)                                                                                              Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  TOLL NORTHVILLE, LTD, and BILTMORE
  WINEMAN, LLC,
           Plaintiffs-Appellees,
                                                                     SC: 132466
  v                                                                  COA: 259021
                                                                     Wayne CC: 03-326658-CZ
  TOWNSHIP OF NORTHVILLE,
             Defendant-Appellant.
  _______________________________________

                 On order of the Chief Justice, the motion by Michigan Association of
  Realtors for leave to file a brief amicus curiae is considered and it is GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2007                   _________________________________________
                                                                                Clerk